 

[g201802211755162275895.jpg]

Exhibit 10.23

INSERTION ORDER

 

 

 

TripAdvisor LLC

400 1st Avenue

Needham, MA 02494

 

Phone:  617-670-6300

Sales Fax:  781-559-3255

 

 

Customer Reference:      

Insertion Order Number:      

Sales Manager:    

Order Date:      

 

SEND INVOICE TO:

☐    Client

☐    Agency

 

Company:        

Address:        

    

City, State:        

Country:        

Zip:        

 

Agency:        

Address:        

    

City, State:        

Country:        

Zip:        

 

 

 

 

 

Sales Contact:        

Fax:        

Phone:        

Email:        

 

Billing Contact:        

Fax:        

Phone:        

Email:        

 

 

 

 

 

 

CAMPAIGN INFORMATION:

Campaign Name:        

 

Start Date:        

End Date:

    

 

 

☐    Run until budget is exhausted

☐    Run until end date is reached

Cancellation:  This Insertion Order may be cancelled by either party with the
following number of business days written notice: twenty (20)

 

Notes:

Links are subject to removal from the TripAdvisor site if payment is not
received 10 (ten) calendar days after due date.

The terms of this Insertion Order are subject to the TripAdvisor Internet
Advertising Insertion Order Terms and Conditions (NA) which is incorporated
herein by reference and can also be found at:

http://www.tripadvisor.com/pages/ioterms042814.html The TripAdvisor Internet
Advertising Insertion Order Terms and Conditions will take precedence over the
commercial terms herein, in case of any conflict, except for alternate (a)
payment or (b) cancellation language.

TripAdvisor LLC – April 28, 2014

--------------------------------------------------------------------------------

 

 

BILLING INFORMATION:

 

 

 

CPC/CPM Budget:        

CPC/CPM:        

Clicks        

 

Payment Terms:    Net 30     

Cookie Duration:      days 

 

 

 

 

Currency:    USD    Exchange based on:

Conversion Day of Invoice

 

 

☐    Based on Third Party:

 

☐    Based on TripAdvisor Data

☐    Dart

☐    Atlas

☐    Mediaplex

☐    Other:      

 

 

 

Notes:

    

 

PLACEMENTS:

Placement Name:           

Placement Name:           

Placement Name:           

Placement Name:           

Placement Name:           

 

Notes:

    

 

 

INVENTORY:

 

☐    Property Pages

☐    Air

☐    Maps

☐    Other

☐    Destination Pages

☐    Photos

☐    Amenities

 

TripAdvisor LLC – April 28, 2014

--------------------------------------------------------------------------------

 

Notes:

    

 

 

AUTHORIZATION

 

 

 

Client/Agency Signature

 

 

 

X

 

 

 

Name:

  

    

 

 

 

Title:

 

    

 

 

 

Date:

 

    

 

 

 

TripAdvisor LLC Signature

 

 

 

X

 

 

 

Name:

 

    

 

 

 

Title:

 

    

 

 

 

Date:

 

    

 

 

TripAdvisor LLC – April 28, 2014

--------------------------------------------------------------------------------

 

TRIPADVISOR MEDIA GROUP INTERNET ADVERTISING INSERTION ORDER TERMS AND
CONDITIONS (NA)

1) Description of Service. Except as otherwise provided in Sections 2, 3 and 4
of these TripAdvisor Media Group Internet Advertising Insertion Order Terms and
Conditions (referred to as the ''Agreement'', ''IO'', or ''Terms &
Conditions''), TripAdvisor shall display the advertisement(s) beginning on the
Start Date and ending on the sooner of (a) the End Date or (b) the end date that
the overall sum of the total cost per click charges, impression levels, or
flight duration commitments stipulated in the TripAdvisor Schedule Detail page
of the Insertion Order reach the net amount of advertising purchased.
TripAdvisor shall use good faith efforts to deliver the desired number of
click-throughs or impressions within the time period stated, but shall not be
liable at all for failing to do so.

2) Insertion Order Rules. All requests by Customer for advertising on
TripAdvisor's, or its Affiliates' web sites and/or newsletters, are governed by
these Terms and Conditions. For each advertising request, Customer shall
complete and submit to TripAdvisor an Insertion Order (''IO''). Each IO shall be
signed by Customer and TripAdvisor and numbered with an individual IO number.
Upon mutual written consent and approval (which may occur via email), the
Parties may make changes to the non-financial details of an advertising campaign
previously set forth in an executed IO (e.g., changes to the placement
description, creative unit, start/end dates and number of ad requests). No other
conditions, provisions, or terms of any sort appearing in any writings or other
communications made in connection with such IOs, including without limitation
those contained on or accompanying checks or other forms of payment, will be
binding on TripAdvisor, whether in conflict with or in addition to these Terms
and Conditions. Any IO's which quote rates which vary from the rates offered by
TripAdvisor will not be binding on TripAdvisor, and will be deemed requests for
advertising at TripAdvisor then-current rates unless signed by both parties.
IO's are binding on Customer and not subject to cancellation, except as provided
below under Section 6. Customer will use TripAdvisor services in accordance with
applicable law and in a manner which does not interfere with, disturb, or
disrupt other network users, services, or equipment, as determined by
TripAdvisor in its sole discretion. Each IO shall specify the types and amount
of inventory to be delivered (e.g. impressions, clicks, or other desired actions
as the ''Deliverables''), the price for such Deliverables, the maximum amount of
money to be spent pursuant to the IO (if applicable), the start and end date of
the campaign, if applicable.

3) Advertisements. TripAdvisor reserves the right, without liability, to reject,
remove and/or cancel any ads which contain content or links which do not meet
TripAdvisor's advertising specifications, at TripAdvisor's sole discretion.
TripAdvisor's sole liability under this Section shall be to refund the pro-rata
portion of amounts paid for the unfulfilled advertising term, if any.
TripAdvisor may redesign its site at its sole discretion at any time.

 

a)

Customer hereby grants TripAdvisor the right to display its advertisement(s) on
both the TripAdvisor Media Group branded Web sites, partner web sites, and
emails that are related to the TripAdvisor Media Group, as defined at
http://www.tripadvisor.com/pages/about_us.html. Failure by TripAdvisor to
publish any requested advertisement does not constitute a breach of contract or
otherwise entitle Customer to any legal remedy.

 

b)

Customer's failure to comply with all applicable requirements of the Advertising
Specifications may delay or prevent delivery of the advertisements and shall
give TripAdvisor the right to immediately terminate the applicable IO.

 

c)

Customer shall be solely responsible for the content of its advertisements and
any web site linked to from such advertisements and shall indemnify TripAdvisor
for all loss, costs, and damages in connection with any claims of infringement
of any third party rights. Customer represents, warrants and covenants to
TripAdvisor that at all times, (a) it is fully authorized to publish the entire
contents and subject matter of all requested advertisements (including, without
limitation, all text, graphics, URLs, and Internet sites to which URLs are
linked); (b) all such materials and Internet sites comply with all applicable
laws and regulations and do not violate the rights (including, but not limited
to, intellectual property rights) of any third party; (c) it has the full
corporate rights, power and authority to enter into this IO and to perform the
acts required of it hereunder, and its execution of this IO does not and will
not violate any agreement to which it is a Party or by which it is otherwise
bound, or any applicable law, rule or regulation; and (d) each such Internet
site is controlled by Customer and operated by Customer or its independent
contractors, is functional and accessible at all times, and is suitable in all
respects to be linked to from the applicable site containing the advertisement.

TripAdvisor LLC – April 28, 2014

--------------------------------------------------------------------------------

 

 

d)

It is the Customer's obligation to submit Advertising Material in accordance
with TripAdvisor's then existing advertising criteria or specifications
(including content limitations, technical specifications, privacy policies, user
experience policies, policies regarding consistency with TripAdvisor's public
image, community standards regarding obscenity or indecency (taking into
consideration the portion(s) of the Site on which the Ads are to appear), other
editorial or advertising policies, and material due dates) (collectively
"Policies").

 

e)

Public Announcements. Customer hereby grants TripAdvisor permission to publicize
the fact that it is a client of TripAdvisor in a press release. However,
Customer shall not use, display or modify TripAdvisor’s trademarks in any manner
without the prior written consent of TripAdvisor.

4) Privacy and Compliance. From the date that an advertisement begins to run,
through the expiration or termination of the Agreement or applicable IO,
Customer shall have a privacy policy in place governing Customer's use of end
users' personal information that meets or exceeds any applicable laws, rules and
regulations governing the use of such information. Both parties shall ensure
that any collection, use and disclosure of information obtained pursuant to the
related IO comply with all applicable laws, regulations and privacy policies,
including all of the requirements the CAN-SPAM Act. Furthermore, unless
otherwise explicitly authorized by TripAdvisor, Customer will not: (a) use or
disclose IO details, or any data collected pursuant to this Agreement, including
but not limited to a user’s recorded view or click of an Ad, on a non-aggregated
basis, for retargeting or any purpose other than performing under the IO, or
internal reporting or internal analysis; or (b) use or disclose any personally
identifiable information collected from individual users during delivery of an
Ad pursuant to the IO in any manner other than in performing under the IO.
Customer will require any Third Party or Affiliate used in performance of the IO
on Customer's behalf to be bound by the confidentiality and non-use obligations
at least as restrictive as those on Customer, unless otherwise set forth in the
IO. Customer agrees not to send any unsolicited, commercial email or other
online communication (e.g., "spam") through to TripAdvisor users and shall
comply with all applicable TripAdvisor policies regarding bulk mail. For the
purposes of any email or advertising placements, Customer designates TripAdvisor
as the senders for compliance with the CAN-SPAM Act. This section shall survive
the completion, expiration, termination or cancellation of this IO for a period
of five (5) years.

5) Payment Terms and Calculations. Customer shall be invoiced by TripAdvisor on
a monthly basis upon completion of the calendar month in which the advertising
was displayed. TripAdvisor's payment terms are net 30 days from the date of
invoice. In the event of a failure of any individual 3rd party tracking system
used for billing purposes, TripAdvisor will be the system of record using 7-day
trailing data for the most recent valid period prior to determine ratios. For
partners participating in revenue share agreements, partners are expected to
provide monthly reconciliation data within 5 business days following month-end;
failure to provide timely reconciliation data will result in TripAdvisor
invoicing partner based off of Property Level Minimum (PLM) values for all
revenue share clicks. In addition to any other rights, TripAdvisor may
immediately remove Customer's advertisements in the event of non-payment by
Customer within such time period. All sums payable by Customer to TripAdvisor
under this Agreement are exclusive of any sales tax, indirect or similar taxes
chargeable on any supply to which those sums relate. Customer may deduct from
amounts payable to TripAdvisor under this Agreement any withholding income tax
amounts as required by the local law to be deducted from such payments and
remitted to the local tax authorities. Customer shall promptly provide to
TripAdvisor any proof of such remittances to the local tax authorities,
including receipts issued from the appropriate tax regulatory authority or any
other relevant documentation evidencing payment of any amounts deducted pursuant
to this clause. All unpaid advertising fees shall accrue interest at the rate of
1½% per month until paid, or the legal maximum, whichever is less. All billing
calculations are based solely on the ad impression or quick count metrics as
calculated by TripAdvisor (including, but not limited to CPM and CPC), not
Customer or third party calculations, unless otherwise agreed to in writing in
the TripAdvisor IO or Schedule Detail page.

TripAdvisor LLC – April 28, 2014

--------------------------------------------------------------------------------

 

6) Term and Termination. This Agreement is effective upon the signature of both
parties of the terms and conditions stated herein by signing the attached IO.
This Agreement may be terminated by Customer only if a material breach of this
Agreement remains uncured after the non-breaching party has given thirty (30)
days prior written notice to the breaching party specifying the breach. However,
either Party may cancel any specific IO at any time with at least twenty (20)
days' prior written notice to the other Party. So long as any IO remains in
effect, these Terms and Conditions shall also remain in effect. If any IO is
cancelled for any reason, Customer shall pay to TripAdvisor, within thirty (30)
days after such cancellation, all amounts not yet paid for such delivered ad
requests up to the effective date of cancellation. IF EITHER PARTY TERMINATES
ANY IO, CUSTOMER'S SOLE REMEDY WILL BE A REFUND OF ANY PRE-PAID FEES IN EXCESS
OF THE FEES OWED TO TRIPADVISOR UNDER THE IO. NEITHER TRIPADVISOR NOR ANY OF ITS
AFFILIATES WILL HAVE ANY OTHER LIABILITY OF ANY NATURE TO CUSTOMER.

7) Liability, Warranty & Indemnity.

 

a)

EXCEPT AS OTHERWISE STATED HEREIN, TRIPADVISOR MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY WARRANTIES AS TO THE NUMBER OF
VISITORS TO OR PAGES DISPLAYED ON THE TRIPADVISOR SITE OR THE FUNCTIONALITY,
PERFORMANCE, OR RESPONSE TIMES OF THE TRIPADVISOR SITE. TRIPADVISOR DISCLAIMS
AND SHALL NOT BE LIABLE FOR ANY OTHER LOSS, INJURY, COST OR DAMAGE SUFFERED BY
CUSTOMER OR ANY THIRD PARTY AND SHALL IN NO EVENT BE LIABLE FOR CONSEQUENTIAL,
SPECIAL OR INCIDENTAL DAMAGES, INCLUDING LOST PROFITS. THIS PROVISION SHALL
SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT. IN NO EVENT SHALL
TRIPADVISOR OR ANY OF ITS AFFILIATES BE LIABLE TO CUSTOMER FOR AN AMOUNT IN
EXCESS OF THE TOTAL DOLLAR AMOUNT ACTUALLY RECEIVED BY TRIPADVISOR FROM CUSTOMER
FOR THE SPECIFIC AD AT ISSUE.

 

b)

Customer agrees to defend, indemnify and hold harmless TripAdvisor and each of
TripAdvisor's agents, customers, subcontractors and affiliates, and the
officers, directors, and employees of any of the foregoing, from, against and in
respect of any and all losses, costs, (including reasonable attorney's fees)
expenses, damages, assessments, or judgments (collectively, ''Liabilities''),
resulting from any claim against any such parties in connection with Customer's
advertisement, except to the extent that such claims directly resulted from the
gross negligence or willful misconduct of TripAdvisor.

TripAdvisor LLC – April 28, 2014

--------------------------------------------------------------------------------

 

8) General Provisions. These terms and conditions are governed by the laws of
the Commonwealth of Massachusetts, USA. Customer consents to the exclusive
jurisdiction and venue of courts of Boston, Massachusetts, for all disputes
related to the subject matter hereof. No joint venture, partnership, employment,
or agency relationship exists between Customer and TripAdvisor. TripAdvisor will
not be deemed to have waived or modified any of these terms and conditions
except in writing signed by its duly authorized representative. Customer may not
assign its rights hereunder to any third party unless TripAdvisor expressly
consents to such assignment in writing, not to be unreasonably withheld.
Modifications to the originally submitted IO will not be binding unless signed
by both parties. If any provision of these standard terms and conditions is
found invalid or unenforceable pursuant to judicial decree or decision, the
remaining provisions will remain valid and enforceable, and the unenforceable
provisions will be deemed modified to the extent necessary to make them
enforceable. These Terms and Conditions will be deemed to be controlling over
all other writings or agreements of any kind between the parties covering the
subject matter of the IO, except for alternate (a) payment or (b) cancellation
language, as specifically provided in the business terms in the IO or Schedule
Detail Page. All notices to TripAdvisor relating to any legal claims or matters
must be made in writing to TripAdvisor, attn: General Counsel Counsel, 400 1st
Avenue, Needham, MA 02494. If TripAdvisor and Customer have entered into a
Non-Disclosure Agreement, TripAdvisor and Customer agree that the terms of such
agreement will be deemed incorporated herein and further, that all terms and
conditions of this Agreement will be deemed Confidential Information as defined
therein. If TripAdvisor and Customer have not entered into a Non-Disclosure
Agreement, then each Party expressly undertakes to retain in confidence and to
require its agents and contractors to retain in confidence all information and
know-how transmitted to such Party that the disclosing Party has identified as
being proprietary and/or confidential or which, by the nature of the
circumstances surrounding the disclosure, ought in good faith to be treated as
proprietary and/or confidential. All terms and conditions of this Agreement will
be considered confidential and will not be disclosed (except to both Party's
attorneys and accountants on a need-to-know basis, or if required by applicable
law) without the prior written consent of the other Party. Notwithstanding the
foregoing, the recipient may disclose such confidential information if required
by any judicial or governmental request, requirement or order; provided that the
recipient will take reasonable steps to give the disclosing party sufficient
prior notice in order to contest such request, requirement or order. The Parties
acknowledge and agree that TripAdvisor may archive an electronic copy of the
fully executed Agreement. Except as specifically provided herein, this Insertion
Order and Terms & Conditions constitute the entire understanding and Agreement
between the parties and supersedes any and all prior understandings and/or
Agreements between the parties with respect to the subject matter. No change,
amendment or modification of any provision of this Agreement or waiver of any of
its terms will be valid unless set forth in writing and mutually agreed to by
the parties.

 

Customer:

 

TripAdvisor LLC:

 

 

 

 

 

 

 

Company:

  

 

 

 

  

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

TripAdvisor LLC – April 28, 2014